DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5 and 8-12 (Currently Amended)
Claims 3-4, 6-7 and 13-21 (Previously Presented)
Claim 2 and 22-23 (Canceled)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (to correct typing error of claims 1, 8 and 12) was given by Attorney, Andrew Harry, 571-376-6301, on 04/26/2022.
Claims 1, 8 and 12 have been amended as follows:
Claim 1, line 18, the recitation “greater a threshold” has been replaced with – greater than a threshold -- 
Claim 8, line 21, the recitation “greater a threshold” has been replaced with – greater than a threshold – 
Claim 12, line 23, the recitation “greater a threshold” has been replaced with – greater than a threshold -- 

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
Regarding claim 1, prior art does/do not suggest or teach, among other claimed allowable features, “circuitry configured to determine that a request for aerosol generation has been received; detect, in response to determining that the request for aerosol has been received and before generating the aerosol, whether there is a short circuit of the power supply based on a relationship between a first output value and a second output value, wherein the first output value is an output value of the sensor obtained prior to discharging, and the second output value is an output value of the sensor obtained after the discharging; and perform control to discharge power from the power supply to the load to generate the aerosol only when no short circuit of the power supply is detected, wherein in a case that the short circuit is detected, the circuitry is configured to detect that the type of short circuit is an internal short circuit in a case that a difference between the first output value and the second output value is greater than a threshold; and detect that the type of short circuit is an external short circuit in a case that the difference between the first output value and the second output value is less than the threshold.”, in combination with all other elements recited in claim 1.
Claims 3-7 and 15-21 are also allowed as they further limit allowed claim 1.
Regarding claim 8, prior art does/do not suggest or teach, among other claimed allowable features, “control circuitry configured to control the power supply; determine that a request for aerosol generation has been received; detect, in response to determining that the request for aerosol has been received and before generating the aerosol, whether there is a short circuit of the power supply, based on a first output value which is an output value of the sensor obtained before discharging for aerosol generation, and a second output value which is an output value of the sensor obtained after the discharging; and perform control to discharge power from the power supply to the load to generate the aerosol only when no short circuit of the power supply is detected, wherein in a case that the short circuit is detected, the circuitry is configured to detect that the type of short circuit is an internal short circuit in a case that a difference between the first output value and the second output value is greater than a threshold; and detect that the type of short circuit is an external short circuit in a case that the difference between the first output value and the second output value is less than the threshold.”, in combination with all other elements recited in claim 8.
Claims 9-11 and 14 are also allowed as they further limit allowed claim 8.
Regarding claim 12, prior art does/do not suggest or teach, among other claimed allowable features, “wherein the circuitry determines that a request for aerosol generation has been received; detects, in response to determining that the request for aerosol has been received and before generating the aerosol, whether there is a short circuit of the power supply, based on a first output value which is an output value of the sensor obtained before discharging, and a second output value which is an output value of the sensor obtained after the discharging, and the first output value and the second output value are closed circuit voltages of the power supply which are obtained after a predetermined period including 0 passes from when the circuitry sends a closing instruction to the switch, wherein in a case that the short circuit is detected, the circuitry distinctively detects a type of the short circuit based on the relationship between the first output value and the second output value, and performs control to discharge power from the power supply to the load to generate the aerosol only when no short circuit of the power supply is detected, wherein the circuitry is configured to detect that the type of short circuit is an internal short circuit in a case that a difference between the first output value and the second output value is greater than a threshold; and detect that the type of short circuit is an external short circuit in a case that the difference between the first output value and the second output value is less than the threshold.”, in combination with all other elements recited in claim 12.
Claim 13 is also allowed as it further limits allowed claim 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 2, 2022